TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00392-CR



The State of Texas, Appellant




v.



Melony Bruce, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 2004-029, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The State seeks to appeal from an order of the district court granting appellee Melony
Bruce's motion to suppress evidence.  See Tex. Code Crim. Proc. Ann. art. 44.01(a)(5) (West Supp.
2004-05).  The order granting the motion was signed on June 21, 2004.  The deadline for perfecting
the State's appeal was therefore July 6, 2004.  See id. art. 44.01(d); Tex. R. App. P. 26.2(b).  The
State's notice of appeal was filed on July 8, 2004.  Because the State did not file its notice of appeal
within fifteen days following the signing of the dismissal order, we have no alternative but to dismiss
the appeal for want of jurisdiction.  State v. Rollins, 4 S.W.3d 453, 455 (Tex. App.--Austin 1999,
no pet.).

The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 21, 2004
Do Not Publish